DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al., U.S. Patent Application No. 2004/0147335, in view of Finn et al., U.S. Patent Application No. 2012/0157224.  As to Claims 1 and 2, Iwata teaches a golf club head (1) comprising a In re Aller, 105 USPQ 233.  Iwata does not report the loft of the club head or provide an insert.  Finn teaches a similar golf club head having a recess (cavity) in an upper sole surface, paragraph 0059 and see Figure 5.  Finn teaches club head loft no less than 40 degrees, paragraph 0108.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Iwata with a loft no less than 40 degrees, as taught by Finn, to provide Iwata with a known substitute club head loft.  Finn teaches that an insert (204) may be received in the recess, the insert having a density no greater than 7.0 g/ cubic centimeter, paragraphs 0062 and 0065.  Finn teaches that the recess depth may be no less than 10 mm, paragraph 0060.  Finn teaches that the location of the insert affects the club head center of gravity, which affects the trajectory of the flight of a golf ball, paragraph 0070, indicating that the position of the center of gravity, as influenced by the position of the insert, is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Iwata, as modified, with an insert having density no greater than 7.0 g/cubic centimeter, as taught by Finn, to provide Iwata, as modified, with a recess sized to provide a relatively low location of the insert and with an insert having a density suitable for As to Claim 3, Finn teaches that the insert may be positioned to adjust the center of gravity in a heel-to-toe direction, suggesting that the midpoint of the heel-to-toe width may be spaced no greater than 5.0 mm from the virtual center plane, measured in the heel-to-toe direction.  The position of the club head center of gravity, as influenced by the position of the insert was understood to be a result effective variable, as discussed above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Iwata, as modified, with the insert positioned such that the midpoint is spaced close to the virtual center plane to provide Iwata, as modified, with a known substitute location for the insert, in order to customize the club head center of gravity.  Iwata, as modified, discloses the claimed invention, except for specifically indicating that the midpoint may be spaced no greater than 5.0 mm from the virtual center plane.  It would have been obvious to one of ordinary skill in the art at the effective filing date to locate the insert midpoint no greater than 5.0 mm from the virtual center plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.   As to Claim 4, Iwata teaches that the first depth (d1) may be no greater than 5 mm, paragraph 0068.   As to Claim 5, Finn teaches that the location of the center of gravity of the club head may be customized by selectively positioning the insert, as discussed above.  It follows that increasing the depth of the recess provides greater latitude in positioning the insert.  The examiner finds that the second depth (d2) is a result effective variable.  Iwata, as modified, discloses the claimed invention, except for providing that the second depth may be greater than or equal to 15 mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a second depth (d2) greater than or equal to 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 6, Finn teaches that the center of gravity may be spaced horizontally from the virtual center plane (club face center) by up to 1.5 mm, paragraph 0070, suggesting that the center of gravity may be heel-ward or toe-ward of the virtual center plane.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Iwata, as modified, with a center of gravity location heel-ward or toe-ward of the virtual center plane, as suggested.  Iwata, as modified, discloses the claimed invention except for specifying that the center of gravity may be toe-ward of the virtual center plane.  It would have been obvious to one of ordinary skill in the art at the effective filing date to discover the toe-ward alternative for location of the center of gravity by routine optimization.  As to Claim 7, Iwata teaches that the recess may further comprise a forward sidewall and a rearward sidewall, each such sidewall extending in the same general direction as the virtual striking face plane, see Figure 3.  Iwata, as modified, discloses the claimed invention except for specifically indicating that the forward and rearward sidewalls may be substantially parallel to the virtual striking face plane.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the forward and rearward sidewalls in substantial parallel orientation with In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 8, Finn teaches that the insert may be received in the recess by a compression fit (press fit), paragraph 0066.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a compression fit for the insert, as taught by Finn, to provide Iwata, as modified, with a known substitute provision for attachment.  As to Claim 10, Finn teaches a perimeter weighting element that includes a portion at an upper toe side of the rear surface, paragraph 0030 and see Figure 9.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Iwata, as modified, with a perimeter weighting element at an upper toe side of the rear face, as taught by Finn, to provide Iwata, as modified, with a known substitute weight distributing feature.  Iwata, as modified, discloses the claimed invention except for providing that the upper toe side portion may be widened.  It would have been obvious to one of ordinary skill in the art at the effective filing date, to provide a widened shape at a portion of an upper toe side of the rear face since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have considered obvious absent persuasive evidence that a particular claimed design was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  
Claim  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al., U.S. Patent Application No. 2004/0147335, in view of Finn et al., U.S. Patent Application No. 2012/0157224, an in further view of Pergande et al., U.S. Patent Application No. 2003/0022729.  Iwata, as modified, substantially shows the claimed limitations, as discussed above.  Iwata, as modified, is silent as to the insert being received into the recess such that the recess is not visible.  Pergande teaches a similar club head having a recess (48) into which an insert (14) is received, .
Response to Arguments
In response to applicant’s argument that Iwata does not disclose the particular claimed depth dimensions of the recess, namely an average depth of no greater than 10 mm toe-ward of the virtual center plane and no less than 10 mm heel-ward of the center plane, the examiner maintains the position that Iwata teaches greater recess depth on the heel-ward side and that the dimensional configuration of the recess is a result effective variable, as discussed above.  It would have been a matter of optimization of the recess shape to obtain the claimed invention.  With regard to applicant’s argument that the recess disclosed by Iwata does not reach the 10 mm depth required by the claim limitations, the examiner maintains the position that Iwata teaches a depth of 8 mm a the point labeled III, which is not the maximum recess depth.  Maximum depth is at the point labeled H1, as discussed above.  Iwata teaches a maximum recess depth greater than 8 mm.  Providing a depth of greater than 10 mm would have been discovered by optimizing the dimensions of the recess.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The examiner maintains the position that Iwata teaches a recess having dimensions meeting limitations of applicant’s claims, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        24 February 2021